Citation Nr: 9920235	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-48 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES


1. Service connection for a disorder of the cervical and 
thoracic spine with thoracic laminectomy consisting of 
syringomyelia with a cyst.  

2. Entitlement to an increased (compensable) evaluation for a 
low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

j. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1979 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the RO 
which denied service connection for a mid and lower thoracic 
back disorder, characterized by residuals of a syringomyelia 
with a cyst; and denied a compensable rating for service-
connected musculoskeletal asymmetry with recurrent low back 
pain.  

In August 1996 the veteran submitted a notice of disagreement 
from the March 1996 rating action.  In September 1996, the RO 
provided the veteran with a Statement of the Case which 
encompassed the issue of an increased rating for service-
connected musculoskeletal asymmetry with recurrent low back 
pain.  A substantive appeal regarding this matter was 
received in November 1996.  

The Board remanded this case to the RO in May 1998 in order 
that the veteran could be afforded a Statement of the Case in 
regard to the issue of service connection for a mid and lower 
thoracic back disorder, characterized by residuals of 
syringomyelia with a cyst.  In June 1998, the RO sent the 
veteran a Statement of the Case regarding this issue.  In a 
September 1998 statement, the veteran's representative 
indicated that both the issue of service connection for a mid 
and upper spine disability and the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
disability were to be appealed.  

In December 1998, the veteran appeared and gave testimony at 
a hearing in Washington, D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  At the 
time of this hearing, the issues on appeal were characterized 
as listed on the title page of this decision.  These issues 
are before the Board for appellate consideration at this 
time.  

For reasons made evident below, the issue of an increased 
(compensable) rating for the veteran's service-connected low 
back disorder will be discussed in the remand section of this 
decision.  

FINDING OF FACT

The veteran's disorder of the cervical and thoracic segments 
of the spine with syringomyelia and a cyst had its onset 
during service.


CONCLUSION OF LAW

The veteran's disorder of the cervical and thoracic spine 
with thoracic laminectomy consisting of syringomyelia with a 
cyst was incurred during service.  
38 U.S.C.A.§§ 1131, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§ 3.303(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background  

On the veteran's June 1978 examination prior to entrance onto 
active service, no pertinent abnormalities were noted on 
clinical evaluation.  Review of the veteran's available 
service medical records reveals treatment in September 1985 
for complaints of pain in the mid back which radiated into 
the chest wall, anteriorly.  The pain was described as severe 
and would develop suddenly.  It was usually brought on by 
activity.  It was said to be aggravated when the veteran 
moved his shoulders circumferentially.  The veteran gave a 
history of such symptomatology since 1979.  Examination 
revealed that the pain was reproducible by deep palpation at 
T6, over the head of the left rib laterally, and when this 
was coupled with sternal compression.  The assessments were 
rule out rib spur, rule out old fracture of a rib head, and 
rule out somatic dysfunction of the mid thoracic region.  
Diagnostic studies and follow-up were indicated, but not 
documented in the available service medical records.  The 
veteran's examination prior to service discharge is not of 
record.  

On VA medical examination in November 1987, the veteran gave 
a history of back problems since 1979 when he began to 
experience back symptoms after doing push-ups.  Thereafter, 
he had recurrent pain which would occur randomly at four to 
six week intervals.  The pain was described as lancinating 
and only persisted for a few minutes.  He had recurrent 
attacks in 1986 and had had sensitivity to touch ever since 
that time.  He said that he had had his most severe attack of 
pain two months prior to the current examination, and could 
not tolerate even light touch on his back during this 
episode.  The veteran also complained of numbness in the left 
arm which was not associated with neck pain.  Physical 
examination revealed 40 degrees of flexion in the cervical 
spine and 40 degrees of lateral inclination to the right and 
left.  Lateral inclination to the right was accomplished 
without difficulty but lateral inclination to the left caused 
pulling in the paravertebral area.  Review of X-rays showed 
no abnormality in the cervical spine.  The diagnoses included 
numbness in the left arm with no obvious root cause.  

On VA medical examination in March 1990, there were no 
clinical findings referable to the cervical or thoracic 
segments of the spine.  

Private clinical records reveal that, in April 1995, the 
veteran was diagnosed as having syringomyelia with cyst 
extending from C6-7 down through T8-T9.  He underwent a 
thoracic decompressive laminectomy, T6 and T7; opening and 
fenestration of a dorsal thoracic subarachnoid cyst; and 
myelotomy and drainage of a syrinx.  The postoperative 
diagnosis dorsal arachnoid cyst, thoracic, and intramedullary 
syrinx.  

On VA medical examination in February 1996, the veteran gave 
a history of back pain doing sit-ups while in service.  He 
said that he was treated in 1980 for this symptom and was 
provided with a salve.  He said that he still had back pain 
when he was discharged from service.  Years after service he 
still had back pain as well as difficulties with his left 
arm.  It was reported that an MRI eventually revealed a cysts 
on his upper spinal cord.  The veteran had undergone the 
decompression of this cyst and a laminectomy at T6-T7.  
During the examination, the veteran complained of an aching 
in the left arm.  After physical evaluation, the examiner 
stated that he could not comment on the etiology of the 
veteran's spinal cysts but it appeared that no trauma could 
have caused such a problem.  The examiner also said that sit-
ups would be tolerated by a person with a normal 
musculoskeletal system.  The diagnosis was status post 
laminectomy T6-T7 for thoracic decompression performed 
because of a syringomyelia with cyst extending from C6-C7 to 
the mid and lower thoracic region.  

In a June 1998 letter from a VA ating board physician at the 
RO, the physician opined that the veteran's main back problem 
was syringomyelia with a cyst and that this disorder was 
congenital in origin and not related to any trauma.  

During a December 1998 hearing before the undersigned Board 
member in Washington, D.C., the veteran said that his upper 
spine symptoms had their onset in 1985, He said that he 
developed sharp pains in his upper back and numbness in the 
left upper extremity while he was in the service.  He 
received treatment for these symptoms and was provided with a 
salve.  He also used over-the-counter medications which did 
not afford him any significant relief.  


II. Legal Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1131.  Syringomyelia may be presumed to have 
been incurred during service if it becomes manifest to a 
degree of 10 percent or more within one year following the 
date of separation from active duty.  38 U.S.C.A.§§ 1101, 
1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309.  Service 
connection may be granted for disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  
38 C.F.R.§ 3.303(d).  

The available service medical records show that the veteran 
was treated during 1985, while in the service, for pain in 
the mid back area.  At that time, the veteran gave a history 
of episodes of such pain since early in his military service.  
Moreover, it was noted at that time that movement of the 
upper extremities would cause the pain to worsen.  On a VA 
examination conducted in late 1987, a little more than a year 
after service discharge, the veteran was noted to complain of 
numbness in the left upper extremity and it was also noted 
that certain movements of the cervical spine also caused back 
pain.  Although the veteran's current disorder of the 
cervical and thoracic spine with syringomyelia and a 
subarachnoid cyst was not diagnosed until 1995, many years 
after discharge from service, it is the Board's opinion that 
the above evidence of mid back pain and involvement of the 
upper extremities during service and shortly after service 
discharge indicates that the initial symptoms of the 
veteran's disorder of the cervical and thoracic spine were 
manifested while he was in military service.  Since that is 
the case, service connection for this disability is 
warranted.  

The Board has noted the statement by a VA physician to the 
effect that the veteran's syringomyelia with cyst is a 
congenital abnormality rather than acquired pathology.  
However, this view cannot be reconciled with the inclusion of 
syringomyelia as a disability for which presumptive service 
connection may be granted under the provisions of 38 
C.F.R.§ 3.309.  In addition, in view of the case of Austin v. 
Brown, 6 Vet. App. 547 (1994), communications between rating 
board physicians and the rating board are not considered to 
have probative value.  



ORDER

Service connection for a disorder of the cervical and 
thoracic spine with thoracic laminectomy consisting of 
syringomyelia with a cyst is granted.  


REMAND

The veteran is also seeking an increased (compensable) rating 
for his service-connected low back disorder.  Although the 
veteran's service-connected musculoskeletal asymmetry with 
low back pain has been evaluated under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5295 for lumbosacral strain, 
this disability may also be evaluated under Diagnostic Code 
5292 for limitation of motion in the lumbar spine.  

Since the veteran's service-connected low back disorder may 
be evaluated on the basis of limitation of spine motion, the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
must be taken into account in evaluation of this disability.  
In DeLuca, the Court held that the provisions of 38 
C.F.R.§§ 4.40, 4.45 (1995) must be considered when a 
diagnostic code provides for compensation based on limitation 
of motion.  Under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  The Court also stated that the 
medical examination of the disability must show that the 
examiner took into account the functional disability due to 
pain in determining the limitation of motion.  The 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
(on use or due to flare-ups).  DeLuca v. Brown at 206.  
Further, the examiner must furnish, in addition to the usual 
examination findings, a full description of the effects of 
the disability upon the veteran's ordinary activities.  

The report of the veteran's latest VA medical examination in 
February 1996 noted the veteran's history of back pain and 
also noted that he had no current complaints of low back 
pain.  However, this examination was not fully responsive to 
the provisions of 38 C.F.R.§§ 4.40 and 4.45 as required by 
the Court in the DeLuca case.  Therefore, the Board believes 
that a further VA examination of the veteran's service-
connected low back disorder should be conducted prior to 
further appellate consideration of the issue of entitlement 
to an increased rating for a low back disorder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  


1. The veteran should be afforded a VA 
orthopedic examination to determine 
the current degree of severity of his 
service-connected low back disorder.  
All necessary special studies should 
be performed.  The claims folder must 
be made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail and the physician must state 
that the claims folder has been 
reviewed in his examination report.  
The examiner should report the 
pertinent medical complaints, 
symptoms, and clinical findings, 
including ranges of motion in degrees 
and in all planes.  Any limitation of 
motion in the veteran's low back 
should be characterized as less than 
slight, slight, moderate, or severe.  
The examiner should also comment on 
the presence or absence of muscle 
spasms in the lumbar spine, listing of 
the whole spine to the opposite side, 
a positive Goldwaite's sign, and 
abnormal mobility on forced motion of 
the spine.  He must also comment on 
functional limitation, if any, caused 
by the veteran's service-connected low 
back disability in the light of 38 
C.F.R.§§ 4.40, 4.45.  As such, the 
examining physician should also report 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, and incoordination caused by 
the veteran's service-connected low 
back disability.  

2. Then, the RO should review the 
veteran's claim for an increased 
rating for his service-connected low 
back disorder.  If this benefit 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration if otherwise 
appropriate  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with a 
precedent decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

